Title: From George Washington to Samuel Adams, 22 March 1776
From: Washington, George
To: Adams, Samuel



Dear Sir,
Cambridge 22d Mar: 1776.

Amidst a multiplicity of Business smaller matters are apt to be overlook’d—this I conceive to be the case with respect to the proposition of a Colo. Baillie, for opening a Road from Connecticut River to Montreal, and which I laid before Congress for their direction some Months ago—The matter again occurs upon a Second application, from Mr Weatherspoon (the bearer, at, as I understand, the Instigation of Colo. Baillie) whom I have desired to obtain such useful Information as he can get, and wait upon Congress with it.
If a safe, and easy Communication can be open’d with Canada through the Channel above spoken of, many advantages undoubtedly will result from it. but as I am unacquainted with the Country through which this Road is to pass—as I know nothing of the Gentleman advising it—and can form no other opinion of the matter than from the Maps, the only design of my giving you the trouble of this Letter is just to recall the Attention of Congress to the subject matter of it so far as to say yea, or nay.
For the Occurrances of this Camp &ca I shall beg leave to refer you to my Letters to Congress—& to assure you that I am with very great respect and Esteem Dr Sir Yr Most Obedt Servt

Go: Washington

